DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Mr. Ragae Ghabrial on 5/13/2022
The application has been amended as follows:
Claims 1-5, 20-28 are allowed. 
Claim 20, line 4, “of a first device in a surgical suite” was replaced by - - of a first device in an operating room – 
Claim 20, line 6, “device in the surgical suite; “ was replaced by - - device in the operating room; - - 
Claim 20, line 7, “in the surgical suite” was replaced by - - in the operating room- - 
Claim 20, line 9, “in the surgical suite;” was replaced by - - in the operating room; - - 
Claim 20, line 10, “identify a communication protocol for use between the first and second devices” was replaced by - - identify a communication protocol for use between the first device and second device - - 
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claims (See applicant’s remarks, pages 9-11, filed on 4/29/22) including a control system that has a surgical instrument that is separate from an is communicably couplable to a first device that comprises a first RFID tag and a second device that comprises a second RFID tag, the control system comprises  a control circuit coupled to an RFID scanner, the control circuit configured to: receive a first datum from  the first RFID tag  via the RFID scanner; receive a second datum from  the second RFID tag  via the RFID scanner; determine a communication protocol suitable for the first device and the second device according to the first datum and the second datum; and cause the surgical instrument to utilize the determined communication protocol for communicating with the first device and the second device.
Claim 20 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a surgical instrument that has a control circuit coupled to an RFID scanner, wherein the control circuit is configured to: receive first data indicative of a first device in an operating room from a first RFID tag by way of the RFID scanner, wherein the surgical instrument is spaced apart from the first device in the operating room; receive second data indicative of a second device in the operating room from a second RFID tag by way of the RFID scanner, wherein the surgical instrument is spaced apart from the second device in the operating room; identify a communication protocol for use between the first and second devices and the surgical instrument based on the first data and the second data: utilize the identified communication protocol for communicating between the surgical instrument and the first device; and utilize the identified communication protocol for communicating between the surgical instrument and the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771